333 S.W.3d 537 (2011)
In the Interest of D.A.E., a minor.
Juvenile Officer of the City of St. Louis, Petitioner/Respondent,
v.
J.E., Respondent/Appellant.
No. ED 95435.
Missouri Court of Appeals, Eastern District, Division Two.
March 15, 2011.
Alice A. O'Keefe, Clayton, MO, for appellant.
Margaret E. Gangle, St. Louis, MO, for respondent.
Diarra Cross-Davis, St. Louis, MO, Guardian Ad Litem.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Father appeals from the judgment of the trial court terminating his parental rights to his minor child. The judgment is supported by substantial evidence and is not against the weight of the evidence. *538 No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).